 

 

 

 

 

 

FY 2003 VARIABLE COMPENSATION PLAN

(SEPTEMBER 1, 2002 - AUGUST 31, 2003)

 

 

 

 

OBJECTIVE

To pay additional cash compensation based on operational performance within the
Marketing (Foods), Inputs (Crop Production/Transportation and Petroleum) and
Administrative Groups of Farmland.  

 

This plan includes four exhibits which are part of the plan structure.  Please
review them.  They include the following:

 

Exhibit A                      Financial performance criteria and levels for
each group

 

Exhibit B                      A summary schedule of payout opportunities by
                                    earnings level

 

Exhibit C                      Additional detail on determination of payout

 

Exhibit D                      Descriptions and definitions of accounting terms
and methodologies relevant to this plan

 

PLAN STRUCTURE

 

The plan provides the opportunity for a cash payment following the conclusion of
FY 2003 to eligible employees for the attainment of operational performance
objectives. The financial measure for each group is identified on Exhibit A. 
Pro-rata payments would occur earlier in the event of job elimination resulting
from restructuring or cost reduction activities.  Each group must conform to
this Plan, unless an exception is made by the President and CEO or his
designee.  

 


 

ELIGIBILITY

 

The following types of employees are not eligible for payout under this Plan:

 

 *         Employees whose terms and conditions of employment are subject to
   collective bargaining.

 *         Employees hired after June 1, 2003 (waived if the employee is a
   former regular full time employee during FY            2003; payout is
   prorated).

 *         Regular part time employees with less than 500 hours of service
   during FY 2003.

 *         Temporary employees with less than 1000 hours of service during FY
   2003.

 *         Employees terminated for cause prior to 8/31/2003.

 *         Employees who terminate voluntarily prior to 8/31/2003 (employees who
   terminate to accept a position with           a member cooperative may be
   eligible for a prorated payout).

 *         Employees who are not employed on the date triggering eligibility for
   a payout (e.g., failing to remain through           the date of an asset
   sale)

 *         Employees with Employment Agreements providing for variable,
   incentive or other compensation outside this           Plan.

 

Certain classes of employees who terminate prior to 8/31/2003 will receive
payout based on their eligible earnings during the year:

 

Death/Disability

Retirement

Layoff

Leave of Absence

Hired after 9/1/2002 but on or before 6/1/2003

Reduction in Force (as described below under "Impact of Reorganization")

 

Involuntary separations, other than for reasons included in the list above,
which are not for performance or for cause, may result in prorated payout.

 

Employees who voluntarily terminate prior to 8/31/2003 for the purpose of
assuming a position with a system member cooperative may be eligible to receive
a payout.  To secure eligibility, the employee must notify Corporate Human
Resources, in writing, at the time of separation and ensure that the system
member cooperative notifies Farmland's Corporate Human Resources Department, in
writing, to verify employment from the point of separation through the
conclusion of the plan year.

 

Employees on formal disciplinary or performance probation are ineligible for
that portion of the fiscal year.


DETERMINATION
OF PAYOUT

Payout is determined as a percentage of eligible gross wages or salary paid
during the fiscal year, as shown in Exhibits B and C.  Corporate performance
measurements are labeled "threshold", "target", and "maximum".  Earnings before
interest, tax, depreciation and amortization expenses (EBITDA) is the
operational cash flow performance measure for each group (excluding joint
venture operations, extraordinary items and unallocated corporate expenses;
except that performance criteria for the Corporate Group do include unallocated
corporate expenses).

 

Threshold - The performance level at budgeted EBITDA required for the plan to
pay out.

 

Target  - Identifies performance objectives as an enhancement to the budgeted
EBITDA level. 

 

Maximum - A performance level exceeding target..  Opportunity above maximum
under the performance enhancement multiplier is described on Exhibit A.

 

Payout for performance between threshold and target or target and maximum is
prorated.

 

 

IMPACT OF
REORGANIZATION

 

In the event of a reduction in force, including those resulting from an asset
sale or other major organizational change (including a change of control) during
the course of the plan year which results in termination of employment from
Farmland, eligible employees shall be entitled to receive a payment the greater
of: (1) his/her eligible payout based on a prorated amount to Plan (e.g. if
asset sale occurs at 6th month of Plan Year, financial criteria for each level
would be calculated at the 6th month goal under the FY 2003 business plan); or
(2) an amount calculated at threshold and prorated to the date of the sale. 
Payout would be made as soon as possible after separation from employment. 

 

 

ADJUSTMENTS TO
PERFORMANCE
CRITERIA AND GOALS

 

In the event of an asset sale or other significant organizational change
(including a change of control), Performance Criteria and Goals may be adjusted
at the discretion of the President and CEO or his designee.

 

 

MODIFICATION
OF THE PLAN

 

The President and CEO and/or the Board of Directors reserve the right to modify
this plan with or without notice, including changing details, temporarily
suspending the plan, or terminating the plan altogether prior to the conclusion
of the fiscal year. 

 

 

APPROVED:

 

                        ________________________________________

                                    Robert B. Terry

                                    President and CEO

 




 

EXHIBIT A

 

 

FY 2003 PERFORMANCE CRITERIA AND GOALS

FOR CORPORATE GROUP

 

 

EBITDA measure for Corporate (Company consolidated EBITDA excluding joint
ventures) (full fiscal year):

 

 

Threshold                     $66 million                   

 

 

Target                          $97 million

 

 

Maximum                     $136 million

 

Performance Enhancement Multiplier

 

For EBITDA above the annual maximum, the percentage that EBITDA is greater than
maximum will be used as a multiplier.  The multiplier would be applied to the
employee maximum opportunity.  For example, if actual performance is 10% greater
than the maximum goal, opportunity would be calculated as follows:  

 

For employee at 3/5/8 opportunity level:                        8 X 1.10 = 8.8%
opportunity

 

For employee at 8/18/33 opportunity level:                    33 X 1.10 = 36.3%
opportunity

 

 




EXHIBIT A

 

FY 2003 PERFORMANCE CRITERIA AND GOALS

FOR FOODS GROUP

 

 

EBITDA measure for Pork Processing and Marketing (including Livestock
Production) before allocation of corporate expenses (full fiscal year): 

 

Threshold         $63 million

 

 

Target              $76 million

 

 

Maximum         $93 million

 

 

Performance Enhancement Multiplier

 

For EBITDA above the annual maximum, the percentage that EBTIDA is greater than
maximum will be used as a multiplier.  The multiplier would be applied to the
employee maximum opportunity.  For example, if actual performance is 10% greater
than the maximum goal, opportunity would be calculated as follows:  

 

For employee at 3/5/8 opportunity level:                        8 X 1.10 = 8.8%
opportunity

 

For employee at 8/18/33 opportunity level:                    33 X 1.10 = 36.3%
opportunity

 

 




EXHIBIT A

 

FY 2003 PERFORMANCE CRITERIA AND GOALS

FOR INPUTS GROUP (CROP PRODUCTION, TRANSPORTATION AND PETROLEUM)

 

 

EBITDA measure for Inputs Group before allocation of corporate expenses (full
fiscal year): 

 

 

Threshold         $63 million

 

 

Target              $81 million

 

 

Maximum         $103 million

 

 

Performance Enhancement Multiplier

 

For EBITDA above the annual maximum, the percentage that EBITDA is greater than
maximum will be used as a multiplier.  The multiplier would be applied to the
employee maximum opportunity.  For example, if actual performance is 10% greater
than the maximum goal, opportunity would be calculated as follows:  

 

For employee at 3/5/8 opportunity level:                        8 X 1.10 = 8.8%
opportunity

 

For employee at 8/18/33 opportunity level:                    33 X 1.10 = 36.3%
opportunity

 

 

 




 

 

EXHIBIT A

 

FY 2003 PERFORMANCE CRITERIA AND GOALS

FOR SENIOR MANAGEMENT

 

All members of Senior Management (except President of Crop Production and
President of Foods) shall participate as follows:

 

 *         40% opportunity based on Farmland's EBITDA (as described above).  The
   President of Crop Production           and President of Foods shall have
   their 40% opportunity tied to their Group's Goals and Criteria.

 

 *         20% opportunity based on filing a Plan and Disclosure Statement in
   the Chapter 11 proceeding:

 

Maximum         - on or before February 1, 2003

 

 

Target              - on or before April 1, 2003

 

 

Threshold         - on or before June 1, 2003

 

 *         40% opportunity based on the value of consideration (in cash, debt
   and equity) delivered to secured and          unsecured creditors through the
   Plan of Reorganization.

 

Maximum         Pay full value to secured and unsecured creditors

 

 

Target              $1.0 billion

 

 

Threshold         $900 million

 

Members of Foods Senior Management's (6 employees excluding the President of
Foods) Variable Compensation will be tied 100% to Foods' EBITDA and the payout
matrix shall be at the 18-40-70% levels for Threshold, Target and Maximum,
respectively.

 




EXHIBIT B

FY 2003 Variable Compensation Program Annual Payout Schedule

NON-SALES ANNUAL

   

Threshold -- Target - Maximum

Earnings

V Comp Calculation Point

3 - 5 - 8

All Non - Exempt*

Any Earnings

3 - 5 - 8

Below $37,130 Exempt

Actual Earnings

3 - 6 - 10

$37,130 - $40,844

$38,990

4 - 7 - 12

$40,845 - $44,929

$42,890

     5 - 8 - 15**

$44,930 - $51,669

$48,300

5 -- 10 - 18

$51,670 - $59,419

$55,545

6 -- 12 - 22

$59,420 - $68,334

$63,880

7 -- 15 - 27

$68,335 - $78,584

$73,460

8 -- 18 - 33

$78,585 - $90,374

$84,480

10 - 22 - 40

$90,375 - $103,929

$97,155

12 - 25 - 46

$103,930 - $119,519

$111,725

12 - 25 - 46

$119,520 - $137,449

$128,485

12 - 25 - 46

$137,450 - $158,064

$147,760

14 - 28 - 52

$158,065 +

Actual Earnings

(Non - Executives)

*          Includes Truck Drivers **        Production Supervisors identified
with a v-comp code of --8 will be calculated at least at the             5-8-15
opportunity, using the calc point that corresponds with their earnings.

 

EXECUTIVES Annual  

 

Threshold -- Target - Maximum

Earnings

V Comp Calculation Point

18 - 36 - 67

Designated Executives

 

22 - 45 - 83

Designated Executives

 

25 -- 50 - 92

President and CEO

 

 

$95,480 - $114,574

$105,030

 

$114,575 - $137,489

$126,035

 

$137,490 - $164,989

$151,240

 

$164,990 - $197,989

$181,490

 

$197,990 - $237,589

$217,790

 

$237,590 - $285,109

$261,350

 

$285,110 - $342,129

$313,620

 

$342,130 - $410,554

$376,345

 

$410,555 - $492,664

$451,610

 

$492,665 - $591,199

$541,935

 

$591,200 - $709,439

$650,320

 

$709,440 - $851,329

$780,385

 

$851,330 +

Actual Earnings

       

 

 

 

EXHIBIT C

 

DETAIL ON DETERMINATION OF PAYOUT

 

Non-Exempt Employees:

Payout is determined as a percentage of eligible gross earnings paid during

fiscal year 2003.

 

Note:    Eligible gross wages may exclude some lump sums.

           

            Exempt/Management Employees:

                        Payout is determined as a percentage of the Variable
Comp Calculation Point                            based on eligible gross wages
during fiscal year 2002.  Exhibit B grid lists the                             
percentage opportunities assigned to each Variable Comp Calculation Point.

 

NOTE:            Lump Sum amounts given during the fiscal year will not be

included in Eligible gross wages unless they were given in lieu of

merit increase.

 

Eligible Earnings:

Base earnings, merit increase pay, lump sum in lieu of a merit increase, shift

differential, bridge differential, and geographic differential.

Production supervisor flat rate overtime payments.

 

Non-exempt overtime payments.

 

Non-eligible Earnings:

The following is list of the most common items not included as earnings:

Vacation balance lump sum payments at termination

Previous FY variable compensation payment

Sales Commission, SPIFF payment, bonus, etc.

Severance pay

Relocation reimbursements

 

Exceptions to normal eligibility or ineligibility of earnings must be

approved in advance by the President and CEO or his designee.  

 

 

 

 

 

 


EXHIBIT D

 

DETERMINATION OF EXTRAORDINARY ITEM

 

If Farmland achieves its performance goals, but experiences a gain or loss year
due to extraordinary items, the President and CEO maintains the discretion to
authorize, adjust, or deny payout of any portion of the Variable Compensation
Plan.  It is the intent of this Plan to establish criteria and goals that
measure company operating performance. 

 

GUIDELINES FOR "EXTRAORDINARY" DESIGNATION

 

The President and CEO and Chief Financial Officer must approve the
classification of any item as "extraordinary."  Transactions deemed as
"extraordinary" include:

 

 *         The gains or losses associated with asset sales.

 

 *         The results of litigation in favor of or against Farmland. 

 

 *         The gain or loss generated from the impairment of asset value of a
   major asset, group of assets, or investments.

 

 *         Other items as approved. 

 

The President and CEO and Chief Financial Officer will determine how individual
extraordinary items shall affect the final determination of variable
compensation.  

 





 

 